Title: To James Madison from Tristram Dalton, 23 April 1814
From: Dalton, Tristram
To: Madison, James


        
          Sir
          Salem 23d April 1814
        
        It is with great reluctance that I ask for a moment of your all importa⟨nt⟩ time. I hope this liberty will be excused as it may materially affect the future comfort of myself and my family.
        This day I have written to the Comm⟨is⟩sioner of the Revenue, to inform him of th⟨e⟩ great, perhaps insuperable, difficulty in my procuring proper sureties for the sum requir⟨ed⟩ in the Bond to be given by the Collector of this District; Viz 83,257 Dollars.
        This letter to him will, no doubt, be officially laid before you, Sir. In one dated 19th Janry last to the Commissioner—and in a similar one to the Comptroller of the Treasury, I stated my apprehensions of this difficulty, fully: and have waited in anxi⟨ous⟩ hopes that there would have been an amelioration in this requirement by Congress, or by their leaving it to the discretion of the Secretary of the Treasury—in this I have been disappointed.
        While Gratitude fills my Heart for the many undeserved favours received from you, I feel great embarrassment in again intruding on your Friendship, if I may be permitted to use the expression, in my present situation.
        I cannot conclude without a remembrance of my most respectful Regards to Mrs Madison. With the highest Esteem and perfect Consideration I am Sir Your obliged & most ob. Serv
        
          Tristram Dalton
        
      